1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ALLEN HAMMLER,                                  )   Case No.: 1:19-cv-00373-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATION
13          v.                                           RECOMMENDING THAT THIS ACTION
                                                     )   PROCEED ON PLAINTIFF’S FIRST
14                                                   )   AMENDMENT CLAIM AGAINST CERTAIN
     CLARK, et.al.,
                                                     )   DEFENDANTS AND DISMISSING ALL OTHER
15                  Defendants.                      )   CLAIMS AND DEFENDANTS
                                                     )
16                                                   )   [ECF Nos. 26, 27]
                                                     )
17                                                   )
18          Plaintiff Allen Hammler is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On May 17, 2019, the undersigned screened Plaintiff’s complaint and found that Plaintiff
21   stated a cognizable claim against Defendants Gamboa, Peterson, Garza, Saucedo and Uhlik for
22   violation of the First Amendment. (ECF No. 26.) The Court granted Plaintiff the opportunity to file a
23   first amended complaint or notify the Court of his intent to proceed only on the excessive force claim.
24          On May 28, 2019, Plaintiff notified the Court of his intent to proceed only on the claim under
25   the First Amendment against Defendants Gamboa, Peterson, Garza, Saucedo and Uhlik. (ECF No.
26   27.) In his notice Plaintiff points out that Defendant Clark is the Warden at California State Prison,
27   Corcoran and not the Warden California State Prison Sacramento, as identified in the Court’s
28   screening order. Therefore, based on Plaintiff’s allegations in his notice and operative complaint,
                                                         1
1    Plaintiff states a cognizable claim against Defendant Warden Clark. Accordingly, the Court will

2    recommend that this action proceed against Defendants Gamboa, Peterson, Garza, Saucedo and Uhlik,

3    and Clark for violation of the First Amendment right to practice religion, and all other claims and

4    Defendants be dismissed from the action. Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal, 556 U.S. 662, 678

5    (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler, 627 F.3d 338, 342

6    (9th Cir. 2010).

7             Accordingly, it is HEREBY RECOMMENDED that:

8             1.      This action shall proceed against Defendants Gamboa, Peterson, Garza, Saucedo and

9                     Uhlik, and Clark for violation of the First Amendment; and

10            2.      All other claims and Defendants be dismissed from the action for failure to state a

11                    cognizable claim for relief.

12            These Findings and Recommendations will be submitted to the United States District Judge

13   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

14   after being served with these Findings and Recommendations, Plaintiff may file written objections

15   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

16   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

17   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

18   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

19
20
21   IT IS SO ORDERED.

22   Dated:        May 29, 2019
23                                                       UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28

                                                          2
